PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mortensen et al.
Application No. 17/164,841
Filed: 2 Feb 2021
For: Signal Management Using Point-In-Time Architecture Databases

:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition under 37 CFR 1.78(c), February 4, 2021, to accept an unintentionally delayed claim under 35 USC 119(e) for the benefit of priority to the prior-filed provisional application.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable after the expiration of the period specified in 37 CFR 1.78(a)(4). Herein, the claim for the benefit of priority to the prior-filed provisional application was timely made February 2, 2021.

Accordingly, the petition is DISMISSED.

However, it appears that petitioner may be seeking to restore the right of priority to a prior-filed provisional application. Such a petition is properly filed pursuant to 37 CFR 1.78(b). Petitioner is advised that currently there is no USPTO form available for a petition under 37 CFR 1.78(b).

To the extent that petitioner seeks to restore the right of priority to a prior-filed provisional application, petitioner should submit the following: a proper petition under 37 CFR 1.78(b); a request to apply the previously submitted petition fee to the petition under 37 CFR 1.78(b); and, the required statement that “the delay in filing the nonprovisional application or international application designating the United States of America within the twelve- month period set forth in  37 CFR 1.78(a)(1) was unintentional.” It is noted that the required reference was submitted on the application data sheet filed February 2, 2021.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions